Case: 20-1032   Document: 22     Page: 1   Filed: 04/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MARK LOUIS SANDERS,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1032
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01138-EJD, Senior Judge Edward J.
 Damich.
                 ______________________

                  Decided: April 7, 2020
                 ______________________

     MARK LOUIS SANDERS, Trafford, PA, pro se.

     RICHARD L. PARKER, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by BRUCE R. ELLISEN, RICHARD E.
 ZUCKERMAN.
                  ______________________

   Before PROST, Chief Judge, DYK and O’MALLEY, Circuit
                          Judges.
Case: 20-1032    Document: 22      Page: 2    Filed: 04/07/2020




 2                                  SANDERS   v. UNITED STATES



 PER CURIAM.
     Mark Louis Sanders appeals an order from the Court
 of Federal Claims (“Claims Court”) dismissing his com-
 plaint. We affirm.
                        BACKGROUND
     On August 5, 2019, Sanders filed a complaint in the
 Claims Court alleging that the United States had imposed
 taxes on him without jurisdiction. On September 10, 2019,
 the Claims Court, interpreting Sanders’ complaint as a tax
 refund suit, dismissed Sanders’ complaint for failing to al-
 lege facts necessary to establish the Claims Court’s tax re-
 fund jurisdiction. Sanders filed this timely appeal. We
 have jurisdiction under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     “We review the Claims Court’s decision to dismiss for
 lack of jurisdiction de novo.” Campbell v. United States,
 932 F.3d 1331, 1336 (Fed. Cir. 2019). “We may affirm the
 [Claims Court’s] dismissal on any ground supported by the
 record.” Wyandot Nation v. United States, 858 F.3d 1392,
 1397 (Fed. Cir. 2017).
     The Claims Court “can take cognizance only of those
 [claims] which by the terms of some act of Congress are
 committed to it.” Hercules Inc. v. United States, 516 U.S.
 417, 423 (1996) (alteration in original) (quoting Thurston
 v. United States, 232 U.S. 469, 475 (1914)). On appeal,
 Sanders argues that this is not a tax suit. However, Sand-
 ers points to no other statute that would confer jurisdiction
 to the Claims Court over his action.
     There is no jurisdiction over this action as a tax refund
 suit. Under 28 U.S.C. § 1346(a)(1), “[a] taxpayer seeking a
 refund of taxes erroneously or unlawfully assessed or col-
 lected may bring an action against the Government either
 in United States district court or in the United States
 Court of Federal Claims.” United States v. Clintwood
Case: 20-1032     Document: 22     Page: 3    Filed: 04/07/2020




 SANDERS   v. UNITED STATES                                  3



 Elkhorn Mining Co., 553 U.S. 1, 4 (2008). However, to
 bring a suit for illegally collected taxes, the taxpayer seek-
 ing a refund must “comply with tax refund procedures set
 forth in the [Internal Revenue] Code.” Id. “These princi-
 ples [also] are fully applicable to claims of unconstitutional
 taxation.” Id. at 9.
     On this record, we see no error in the district court’s
 finding that Sanders has not alleged “any evidence that he
 has pre-paid the principal tax deficiency—the first prereq-
 uisite to tax-refund jurisdiction.” Sanders v. United States,
 145 Fed. Cl. 37, 38 (2019) (citing Shore v. United States,
 9 F.3d 1524, 1527 (Fed. Cir. 1993)).
     The Claims Court correctly found that “Sanders has
 not established tax refund jurisdiction, or any other basis
 for his suit.” Id. We conclude that the Claims Court’s dis-
 missal of Sanders’ complaint must be
                         AFFIRMED